UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 23, 2013 LAPORTE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35684 35-2456698 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 710 Indiana Avenue, LaPorte, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(219) 362-7511 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On April 26, 2013, LaPorte Bancorp, Inc., the holding company for The LaPorte Savings Bank, issued a press release disclosing its results of operations and financial condition at and for the three months ended March 31, 2013. A copy of the press release is included as Exhibit 99.1 to this report and is being furnished to the SEC and shall not be deemed filed for any purpose. Item 8.01. Other Events On April 26, 2013, LaPorte Bancorp, Inc. announced that its board of directors declared a dividend of $0.04 per common share.The dividend will be paid on or about June 5, 2013, to stockholders of record as of the close of business on May 21, 2013. A copy of the press release dated April 26, 2013, is filed as Exhibit 99.2 to this report. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description 99.1Press Release dated April 26, 2013 99.2Press Release dated April 26, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAPORTE BANCORP, INC. DATE: April 26, 2013 By: /s/ Michele M. Thompson Michele M. Thompson President and Chief Financial Officer
